department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax exempt and government entities ome date release number taxpayer_identification_number release date uil code certified mail dear person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective june 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax years ended may 20xx may 20xx and may 20xx it was determined that either a the organization has been inactive since 20xx and there have been no regular exempt financial activities or operations conducted or planned since that time or b the organization has been operating but in a manner and for a purpose significantly different from the manner of operation and purpose for which it was granted exempt status contributions to your organization are no longer deductible under sec_170 after june 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending may 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments these courts at the following addresses by referring to the enclosed publication you may write to united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter margaret von lienen director eo examinations sincerely enclosure publication letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_801 tom martin drive room birmingham al department of the treasury date date taxpayer_identification_number form_990 tax_year s ended may 20xx 20xx 20xx person to contact id number contact numbers manager’s name id number manager’s contact number response due_date certified mail - return receipt requested why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies dear letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely acting director eo examinations letter rev catalog number form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended may 20xx 20xx 20xx issue sec_1 whether the continues to qualify for exemption under c of the internal_revenue_code facts the organization was formed on august 19xx when the articles of incorporation for domestic non-profit corporations were filed with the state of organization as stated in the articles is as follows to improve and stimulate the economy of the purposes of the particularly in low-to moderate-income neighborhoods and disadvantaged small businesses located therein by providing such private equity_capital and loan funds as may be necessary or desirable for the sound financing and carrying on of the business operations of small businesses and for their growth expansion and modernization the initial examination appointment was conducted with the power_of_attorney poa during the initial examination it was discovered that the organization had ceased to provide loans the date of the last loan payment was on september 20xx it was also discovered that the organization maintains office space with another non-profit organization that is a c the _tand the c organization would on a regular basis comingle funds it was stated by the poa that the organizations would comingle funds to help pay expenses if one organization lacked funds it was noted on the bank statements that large funds would come from the c organization and would be deposited into the account of the the funds would later be deposited back into the account of the c organization it was also stated by the poa that the technical assistance to the c organization the organization was asked in information_document_request for the year ended may 20xx why they were stating on form_990 that they were still providing loans to organization and the response from the poa was that the organization stopped providing loans due to the economy and that they had intended on providing loan again is providing law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals or no part of the net_earnings of which inures to the benefit of any private shareholder or individuals no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg c -1 d i states that an organization may be exempt as an organization described in c if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing or public safety literary educational or prevention of cruelty to children or animals sa ne iee ese ege age ss nen a sea form 886-a catalog number 20810w _-page sn eas a se rs tes er eee rse os ses sss sot re ts publish no irs gov department of the treasury-internal revenue service explanation of items schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended may 20xx 20xx 20xx sec_1_501_c_3_-1 of the federal tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the internal_revenue_code irc the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it does not meet the requirement for tax exemption sec_1_501_c_3_-1 of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the unites states supreme court issuance of temporary or final regulations or issuance of a revenue bulletin the revocation or modification may be retroactive if the organization omitted or misstated material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the charter the purpose of the method of operation of an organization revocation or modification will ordinarily will take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and or rev_proc retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked tax payer’s position the taxpayer’s poa declared that the organization is not providing loans the organization is agreeing that the organization’s tax exempt status should be revoked because the organization is not operating for its exempt_purpose governments’ position the organization does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because the lack of activities is evidence that they were not operated exclusively for one or more charitable purposes to be considered as operating exclusively for charitable purposes the organization would have had to engage in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code an organization will not be regarded if more than an insubstantial part of its activities is not in furtherance or an exempt_purpose publish no irs gov department of the treasury-internal revenue service catalog number 20810w form 886-a page form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended may 20xx 20xx 20xx in addition to the lack of any charitable activity the organization has not provided evidence of conducting meetings the organization’s funds have been comingled with those of a c organization the organization has clearly failed to conduct any exempt_activities since 20xx additionally the organization has failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly it is the government's position that the organization’s exempt status should be revoked back to may 20xx conclusion the organization received exemption under c of the internal_revenue_code after providing information about their intended activities as described in their articles of incorporation however the organization has engaged in activities that are not for its exempt_purpose that is stated under internal_revenue_code sec_501 the operational_test concerns the organizations activities an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter the sec_501 tax exempt status of the revoked effective may 20xx because it is not operating exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1_501_c_3_-1 of the regulations should be as a a a a en os ec oe ata leela form 886-a catalog number 20810w publish no irs gov _-page department of the treasury-internal revenue service
